NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENNIS HINES,                                   No.    19-15336

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01688-APG-CWH

 v.
                                                MEMORANDUM*
CLEARWATER PAPER CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Dennis Hines appeals pro se from the district court’s judgment enforcing the

terms of a settlement agreement in his action alleging federal age discrimination

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s enforcement of a settlement agreement, Doi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), and for clear error the

district court’s findings of fact, Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48

(9th Cir. 1988). We affirm.

         The district court did not abuse its discretion in enforcing the settlement

agreement because the district court’s findings that Hines agreed to the terms of the

settlement agreement, and that Hines did not assent under duress, were not clearly

erroneous. See Jeff D. v. Andrus, 899 F.2d 753, 759 (9th Cir. 1989) (“The

construction and enforcement of settlement agreements are governed by principles

of local law which apply to interpretation of contracts generally.”); May v.

Anderson, 119 P.3d 1254, 1256-57 (Nev. 2005) (setting forth essential elements to

the existence of a contract under Nevada law and noting that a contract may be

formed “when the parties have agreed to the material terms, even though the

contract’s exact language is not finalized until later.”); see also Callie v. Near, 829

F.2d 888, 890 (9th Cir. 1987) (“It is well settled that a district court has the

equitable power to enforce summarily an agreement to settle a case pending before

it.”).

         The district court also did not abuse its discretion in denying Hines’s motion

for reconsideration because Hines failed to establish any basis for relief. See Sch.

Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

1993) (setting forth grounds for reconsideration).


                                             2                                     19-15336
      We reject as unsupported by the record Hines’s contention that the

magistrate judge was biased during the early neutral evaluation.

      AFFIRMED.




                                         3                                 19-15336